United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                             ___________
                              No. 97-1209
                              ___________

United States of America,            *
                                     *
           Appellee,                 *
                                     * Appeal       from    the    United
States
    v.                               * District Court for the
                                     * Western    District    of
Arkansas.
Dennis Cordes,                     *
                                   *                   [UNPUBLISHED]
           Appellant.              *
                              ___________

                                    Submitted: June 6, 1997
                                           Filed: June 18, 1997
                              ___________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
                      ___________

PER CURIAM.

    Dennis Cordes appeals his conviction and the 51-month
sentence imposed by the District Court1 after a jury found
him guilty of escape from custody, in violation of 18
U.S.C. § 751(a) (1994).       Prior to trial, Cordes’s
appointed counsel filed a motion pursuant to 18 U.S.C. §
4241 (1994), requesting a psychiatric examination and a
hearing to determine Cordes’s mental competency.       The



     1
      The Honorable Jimm Larry Hendren, United States District Judge for the
Western District of Arkansas.
District Court conducted a hearing, but did not order
Cordes to undergo a psychiatric examination prior to the




                           -2-
hearing.    Cordes’s counsel submitted medical records
indicating Cordes had been diagnosed in the mid-1980s as
having paranoid-type schizophrenia, mixed substance
abuse, and mixed personality disorder with paranoid and
antisocial features. The court ultimately concluded that
Cordes was mentally competent to stand trial, based on
its observation of Cordes in two separate criminal
proceedings and its review of letters written by Cordes.

    Cordes argues that the District Court abused its
discretion when it refused his request for a psychiatric
examination,    and   that    the   court’s    competency
determination was tainted by its failure to order such an
examination. We conclude that the court did not abuse
its discretion in failing to order a psychiatric
examination. See 18 U.S.C. § 4241(b) (stating that prior
to date of competency hearing, court may order that
psychiatric or psychological examination of defendant be
conducted); United States v. George, 85 F.3d 1433, 1437
(9th Cir. 1996) (standard of review); United States v.
Williams, 998 F.2d 258, 263 & n.10 (5th Cir. 1993)
(same), cert. denied, 510 U.S. 1099 (1994). We note that
at the competency hearing, Cordes’s counsel did not
contest the District Court’s failure to order such an
examination; instead, counsel addressed only the ultimate
issue of whether Cordes was mentally competent to stand
trial.

    We also conclude that the District Court’s competency
finding based on its dealings with Cordes was not clearly
erroneous. See Vogt v. United States, 88 F.3d 587, 591
(8th Cir. 1996) (standard of review); United States v.
Long Crow, 37 F.3d 1319, 1325-26 (8th Cir. 1994) (stating

                           -3-
that demeanor of accused at trial is one factor to
consider in making competency determination and that
trial court is in better position than court of appeals
to judge demeanor of accused), cert. denied, 115 S. Ct.
1167 (1995); McFadden v. United States, 814 F.2d 144, 147
(3d   Cir.   1987)   (holding   that   district   court’s
determination that defendant was competent to stand trial
was not clearly erroneous where defendant’s conduct at
competency hearing and at plea




                           -4-
colloquy demonstrated understanding of proceedings and
nature of charges against him).

    Accordingly, the judgment of the District Court is
affirmed.

    A true copy.

           Attest:

               CLERK,   U.   S.     COURT   OF   APPEALS,   EIGHTH
CIRCUIT.




                                  -5-